Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimokawa (WO 2014/050798 A1).
Shimokawa teaches a glass plate (e.g., cover glass) with an antifouling layer, comprising a glass plate having a first principal surface, a second principal surface opposite to the first principal surface, and an end face connecting the first principal surface and the second principal surface (10); an adhesive layer formed from the first principal surface to the end face of the glass plate (22) (e.g., adhesive region); and an abstract; page 3-4, 6-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shimokawa.
Shimokawa suggests the glass substrate may be etched, sandblasted, or plasma processed (page 4-5) which would have either suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention preparing the first principal surface so that it has a projecting and recessed shape.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shimokawa as applied to claim 1 above, and further in view of Takatani et al (WO 2013/088999 A1).
	Shimokawa teaches the glass plate with the antifouling layer according to claim 1.
	Shimokawa fails to suggest a printed layer formed on a periphery of the second principal surface.
abstract, page 3-4).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Takatani, to add a printed layer to the periphery of the second principal surface of the cover glass or glass substrate of Shimokawa as a matter of obvious design choice as suggested by the prior art at the time of invention. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shimokawa as applied to claim 1 above, and further in view of Boek et al (US 2016/0152006 A1).
	Shimokawa teaches the glass plate with the antifouling layer according to claim 1.
	Shimokawa fails to suggest wherein the adhesive layer and the antifouling layer are further disposed over an outer periphery of an uppermost surface on the second principal surface side of the glass plate.
	Boek teaches it was known in the art at the time of invention to use polymeric material (401) on the edges of a glass layer (102) and glass clad layers (104 a, 104b) including the peripheries of the inner surfaces of the clad layers (i.e., an outer periphery of an uppermost surface on the second principal surface side of the glass plate); wherein the glass sheets have improved edges (para 36, 68, 72; fig 4).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Boek, to extend the adhesive layer and . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shimokawa and Takatani as applied to claim 2 above, and further in view of Boek.
Shimokawa as modified by Takatani teaches the glass plate with the antifouling layer according to claim 2. Takatani further teaches an adhesive layer (24) may be formed on the printed layer (26) (abstract, page 3-4).
	Shimokawa as modified by Takatani fails to suggest wherein the adhesive layer and the antifouling layer exist outside an inner periphery of the printed layer and inside an outer periphery of the printed layer.
	Boek teaches it was known in the art at the time of invention to use polymeric material (401) on the edges of a glass layer (102) and glass clad layers (104 a, 104b) including the peripheries of the inner surfaces of the clad layers (i.e., an outer periphery of an uppermost surface on the second principal surface side of the glass plate); wherein the glass sheets have improved edges (para 36, 68, 72; fig 4).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Boek, to extend the adhesive layer and antifouling layer of Shimokawa to the edges and bottom of the glass substrate for glass plates or substrates with improved edges that are antifouling. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention that the adhesive layer and the antifouling layer exist outside an inner periphery of the printed layer and inside an outer periphery of the printed layer; since Takatani further teaches an adhesive layer (24) may be formed on the printed layer (26) (abstract, page 3-4).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shimokawa as applied to claim 1 above, and further in view of Yamaguchi et al (US 2003/0139620 A1).
	Shimokawa teaches the glass plate with the antifouling layer according to claim 1.
	Shimokawa fails to suggest the antifouling layer is formed of a cured matter of a film-forming composition containing a fluorine-containing hydrolyzable silicon compound; and wherein an uppermost surface of the adhesive layer is formed of a silicon oxide.
	Yamaguchi teaches antireflection filter is also provided comprising an inorganic antireflection layer including a surface layer in the form of a silicon dioxide-base inorganic layer, and an antifouling layer, preferably of the perfluoropolyether-modified silane, on the surface layer; wherein the antireflection layer may be formed on a glass substrate; wherein the antireflection layer inorganic layer further comprises a binder (i.e., wherein an uppermost surface of the adhesive layer is formed of a silicon oxide); and the antifouling layer is made of the perfluoropolyether-modified silane and/or a partial hydrolytic condensate thereof (i.e., the antifouling layer is formed of a cured matter of a film-forming composition containing a fluorine-containing hydrolyzable silicon compound) (abstract, para 21-27, 45-46, 74).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the antireflection filter of Yamaguchi with the cover glass of Shimokawa for a cover glass with antireflection properties.

Conclusion
Any prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783